DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Claims 11 and 12 recite that the formulation is used in combination with one or more agents used in standard immunosuppressive therapy after lung transplantation. The instant application appears to define said standard immunosuppressive therapy as tacrolimus, prednisone, and mycophenolate mofetil as of page 21, lines 17-22 of the instant specification. However, claim 13, which depends upon claim 11, appears to further define the one or more active agent to read on corticosteroids generically, wherein prednisone is understood to be a corticosteroid, as well as azathioprine. Consequently, “one or more active ingredients used in standard immunosuppressive therapy” is understood to refer to one of either tacrolimus, azathioprine corticosteroids including but not limited to prednisone, or mycophenolate mofetil. 



Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “particularly in an oral administration.” It is unclear whether the claim actually requires oral administration. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(c)(I). 
Claim 13 also recites that the additional active ingredient of claim 11 may be cyclosporine; however, it is unclear how this limitation further limits the claim because cyclosporine is already recited by claim 1. 
For the purposes of examination under prior art, claim 13 is not understood to require oral administration. Claim 13 is also understood to require one of the active ingredients recited by claim 13 other than cyclosporine in addition to the cyclosporine recited by claim 1.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “fibrosis such as idiopathic pulmonary fibrosis.” It is unclear whether the claim is drawn to the full scope of fibrosis or is narrowly limited to idiopathic pulmonary fibrosis. See MPEP 2173.05(d), especially example (C) in that section of the MPEP. 
For the purposes of examination under prior art, the claim is understood to be drawn to the full scope of the term “fibrosis.”


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 23 No. 10, 2010, pages 31-39) in view of Behr et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 22, No. 2, 2009, pages 121-129).
Groves et al. (hereafter referred to as Groves) is drawn to inhaled cyclosporine in lung transplant recipients, as of Groves, page 31, title and abstract. Groves teaches administration of a liquid aerosol of cyclosporine, as of Groves, page 32, left column, bottom paragraph. Groves also teaches administration of tacrolimus, azathioprine, and prednisone in addition to cyclosporine aerosol, as of Groves, page 32, right column, section entitled “Clinical management.” Groves is drawn to prevention of bronchiolitis obliterans, as of Groves, page 38, left column, last paragraph above “acknowledgements” section, wherein prevention of bronchiolitis obliterans is understood to be indicative of prevention of chronic graft rejection. Groves appears to teach improved lung function for patients receiving the cyclosporine as opposed to the placebo in single lung transplanted patients, as of Groves, at least on page 34, Tables 2 and 3.
Groves does not teach liposomal cyclosporine.
Behr et al. (hereafter referred to as Behr) is drawn to administration of liposomal cyclosporine A by inhalation to patients after lung transplantation, as of Behr, page 121, title and abstract. Behr teaches single lung transplanted patients, as of Behr, “Results” section of abstract on page 121. Behr teaches that inhalation of the study medications (i.e. liposomal cyclosporine) was well tolerated, and led to only minor but statistically 
It would have been prima facie obvious for one of ordinary skill in the art to have substituted liposomal cyclosporine, as of Behr, in place of non-liposomal cyclosporine, as of Groves. Both liposomal and non-liposomal cyclosporine are known to be useful for administration via aerosol to patients who have undergone single lung transplantation, as this is taught by Behr and Groves. As such, the skilled artisan would have been motivated to have substituted liposomal cyclosporine, as of Behr, in place of non-liposomal cyclosporine, as of Groves, for predictable administration to a patient who has gone through a single lung transplant for predictable prevention of bronchiolitis obliterans syndrome with a reasonable expectation of success. The simple substitution of one known element (liposomal cyclosporine for inhalation, as of Behr) in place of another (non-liposomal cyclosporine for inhalation, as of Groves) to achieve predictable results (prevention of pulmonary chronic graft rejection) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 2, Behr teaches a liposomal formulation, as of Behr, page 121, title and abstract.
As to claim 3, Behr teaches once or twice daily dosing as of page 121, “Conclusions” section of abstract.
As to claim 4, Behr teaches 4.8 mg of cyclosporine A per mL, as of Behr, page 124, left column, first paragraph in results section. This is in the range of 1 to 5 mg/mL.

As to claim 6, Behr teaches an “eFlow®” nebulizer, as of Behr, page 121, “conclusions” section of abstract. This is understood to read on the required nebulizer because it is the same nebulizer as disclosed in the instant specification e.g. at page 5 line 27.
As to claim 11, Groves also teaches administration of tacrolimus, azathioprine, and prednisone in addition to cyclosporine aerosol, as of Groves, page 32, right column, section entitled “Clinical management.”
As to claim 13, Groves also teaches administration of tacrolimus, azathioprine, and prednisone in addition to cyclosporine aerosol, as of Groves, page 32, right column, section entitled “Clinical management.” This is understood to read on the additional requirements of this claim.
As to claim 14, Groves is drawn to prevention of bronchiolitis obliterans, as of Groves, page 38, left column, last paragraph above “acknowledgements” section.
As to claim 15, Groves teaches that chronic rejection is understood to be a loss of FEV1 of 20% or greater, as of Groves, page 31, right column, and onto page 32.
As to claim 16, Groves teaches chronic obstructive pulmonary disease, emphysema, and idiopathic pulmonary fibrosis (abbreviated as “IPF”) as of page 33, Table 1, section entitled “Diagnosis.”


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 23 No. 10, 2010, pages 31-39) in view of Behr et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 22, No. 2, 2009, pages 121-129), the combination further in view of Howard et al. (Current Respiratory Medicine Reviews, Vol. 10 No. 1, March 2014, 20 printed pages).
Groves is drawn to administration of aerosol cyclosporine to patients who have undergone a single lung transplantation. Behr is drawn to administration of aerosol liposomal cyclosporine. See the rejection above over Groves in view of Behr.
None of the above references teach the required features of the inhaler.
Howard et al. (hereafter referred to as Howard) is drawn to electronic monitoring of adherence to inhaled medication, specifically for asthma as of Howard, page 1, title and abstract. Howard reviews the advantages and limitations of various devices, as of Howard, page 11, Table 1, reproduced below.

    PNG
    media_image1.png
    754
    1204
    media_image1.png
    Greyscale


It would have been prima facie obvious for one of ordinary skill in the art to have used the devices of Howard with the medications of Groves and Behr. All of Groves and Behr are drawn to formulations for administration by inhalation. The devices of Howard are drawn to detecting adherence to inhaled medication. As such, the skilled artisan would have been motivated to have used the devices of Howard in order to have predictably measured patient adherence in the methods of Groves and Behr with a reasonable expectation of success. This would have been predictably useful in predictably determining whether the patient is benefiting from the medication with a reasonable expectation of success.
The examiner notes that Howard teaches asthma in the title. This differs from the diseases of Groves and Behr, which are drawn to preventing or treating graft rejection in a single lung transplanted patient. Nevertheless, the devices and methods of Howard appear to be applicable to medications to be administered by inhalation generically, as Howard teaches inhalers or device to be used with inhalers. As such, the devices and methods of Howard appear to be useful for administration of medication by inhalation, which is applicable to both the methods of Groves and Behr, as well as the method of the claimed invention.
As to claim 7, the majority of the devices of Howard measure date and time of administration, as of Howard, Table 1, reproduced above. Howard additionally teaches measuring of duration of administration in order to detect “dose dumping” (e.g. administration of too much of the dose at once), as of Howard, page 3, top paragraph on right.

As to claim 10, these claims recite that the inhaler is to produce a signal upon insufficient patient adherence. Howard teaches an LED display that shows feedback on adherence, as of Howard, page 4, right column, second paragraph. While Howard does not teach a percentage data at which adherence feedback is displayed, the skilled artisan would have been motivated to have optimized this percentage in view of Howard, page 2, left column, first two paragraphs. In this portion of the text, Howard teaches that poor adherence results in greater symptoms and possibly death. As such, a clinician would have been motivated to have optimized the level of adherence to notify the patient to the level at which said clinician believes that the patient is at risk. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of an electronic monitoring system on an inhaler are taught by Howard, as such, the skilled artisan would have been motivated to have optimized the level of non-adherence needed to provide a notification.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 23 No. 10, 2010, pages 31-39) in view of Behr et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 22, No. 2, 2009, pages 121-129), the combination further in view of Iacono (US 2002/0006901 A1).
Groves is drawn to administration of aerosol cyclosporine to patients who have undergone a single lung transplantation. Behr is drawn to administration of aerosol liposomal cyclosporine. See the rejection above over Groves in view of Behr.
None of the above references teach that the dose of immunosuppressive agents (other than inhaled cyclosporine) is lower than the dose used in standard immunosuppressive therapy after lung transplantation.
Iacono is drawn to inhaled cyclosporine to be administered to patients after lung transplantation, as of Iacono, title and abstract. The lung transplantation may be single lung transplantation, as of Iacono, paragraph 0056. Iacono teaches the following, as of paragraph 0084, reproduced below.

    PNG
    media_image2.png
    492
    466
    media_image2.png
    Greyscale

The above-reproduced paragraph is understood to teach that the maintenance doses of prednisone and/or tacrolimus, which are drugs normally given to patients who have undergone a lung transplant, may be reduced due to the inhaled cyclosporine.
Iacono does not teach that the inhaled cyclosporine is liposomal.
It would have been prima facie obvious for one of ordinary skill in the art to have reduced the dosage of prednisone and/or tacrolimus as part of the immunosuppressive therapy that is administered along with the liposomal cyclosporine of Groves in view of Behr. Groves in view of Behr teach administration of aerosolized liposomal cyclosporine, and teach administration of standard of care medications such as prednisone and tacrolimus in addition to the aerosolized liposomal cyclosporine. .

Claims 1, 3, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 2002/0006901 A1).
Iacono teaches administration of aerosolized cyclosporine, as of Iacono, title. The aerosolized cyclosporine may be used to prevent graft rejection in lung transplant patients, as of Iacono, first sentence of abstract. The administered cyclosporine may be in a liquid form, as of Iacono, end of paragraph 0037. The lung transplanted patient may have undergone a single lung transplant, as of Iacono, paragraph 0056.
Iacono is not understood to be anticipatory because the teachings of aerosolized cyclosporine, prevention of graft rejection, a liquid form, and single lung transplantation are taught in separate portions of the reference. As such, while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. 
As to claim 3, Iacono teaches daily dosing from day 6 post-transplantation for 11 consecutive days, as of Iacono, paragraph 0074.
As to claims 11-12, Iacono teaches standard immunosuppressive agents such as tacrolimus and corticosteroids such as prednisone tapered to doses lower than their normal dose, as of Iacono, paragraph 0084.
As to claim 13, Iacono teaches tacrolimus and prednisone, which is a corticosteroid, as of paragraph 0084 of Iacono.
As to claim 14, Iacono teaches that chronic rejection of the grafted transplant may be characterized by bronchiolitis obliterans syndrome, as of Iacono, paragraph 0003.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,857,198. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a method for preventing or treating pulmonary graft rejection in a single lung transplanted patient. The method entails administering a cyclosporine composition via inhalation. The cyclosporine composition may be liposomal, as of instant claim 2.
Conflicting claim 1 is drawn to a method for preventing or treating pulmonary graft rejection in a single lung transplanted patient. The method entails administering a liposomal cyclosporine composition via inhalation. The conflicting claims specify a particular treatment dose, duration, and additional medications being received by the patient.
The instant and conflicting claims differ because the conflicting claims recite limitations not recited by the instant claims, such as treatment dose, duration, and additional medications being received by the patient. Nevertheless, the subject matter of the conflicting claims is within the scope of that of the instant claims, thereby effectively anticipating the subject matter of the instant claims. This would appear to result in a prima facie case of anticipatory-type non-statutory double patenting.


Close Copending Case – No Double Patenting
As a relevant copending application, the examiner cites US application 17/046,307, which has common inventors with the instant application. The claims of the ‘047 application are drawn to a method of administering liposomal cyclosporine via inhalation. However, the patient population of the ‘307 application differs from that of the claimed invention. This is because the patient population of the ‘307 is drawn to double lung transplanted patients, whereas that of the instant application is drawn to single lung transplanted patients. Single and double lung transplanted patients are understood to be distinct patient populations for at least the following reason.
The examiner’s best understanding of data in the instant specification in figures 2 and 3 appears to indicate differing effects in double lung transplanted patients as compared with single lung transplanted patients; indicating that the single lung transplanted patients and the double lung transplanted patients do not appear to be substitutable for each other. In further support of this position, the examiner notes that figure 2, drawn to single lung transplanted patients, shows a fairly significant difference between the active agent and the placebo with respect to estimated survival function. In contrast, figure 3, drawn to double long transplanted patients, shows only a small difference between the active agent and the placebo with respect to estimated survival function.

Close Prior Art – No Anticipation Rejection
As a relevant prior art reference, the examiner cites Iacono et al. (New England Journal of Medicine, Vol. 354, 2006, pages 141-150). Iacono et al. (hereafter referred to 
Iacono is not anticipatory because the cyclosporine in Iacono appears to have been solid rather than liquid, as it is in the form of a powder, as of Iacono, page 142, right column, bottom two lines.
With regard to the issue of obviousness, the teachings of Iacono et al. (New England Journal of Medicine, Vol. 354, 2006, pages 141-150) appear to be similar to those of Iacono (US 2002/0006901 A1). In view of this similarity, the examiner has not written an obviousness rejection over Iacono et al. (New England Journal of Medicine, Vol. 354, 2006, pages 141-150). Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph in section.

No Rejection for Lack of Enablement
The examiner notes that the instant claims are drawn to a method of preventing pulmonary chronic graft rejection. The examiner notes that methods of prevention are often subject to a rejection under 35 U.S.C. 112(a) for lack of enablement. However, the examiner takes the position that the instant claims do not lack enablement with regard to the recited method of prevention for at least the following reasons.
First, the instant claims are drawn to a patient population who has undergone a single lung transplant. Such a patient population is very much subject to pulmonary chronic graft rejection in that the immune system may reject the transplanted lung. In 
The increased survival of patients who have undergone the claimed method, as compared with patients who have undergone an alternate method in which they received tacrolimus, mycophenolate mofetil, and prednisone but not aerosol cyclosporine prevents the occurrence of bronchiolitis obliterans syndrome (abbreviated as “BOS”), as of page 25 of the instant specification, citing figures 1-3 of the instant application. The instant specification also discloses that chronic graft rejection is characterized by bronchiolitis obliterans syndrome, as of page 7, lines 10-11. Therefore, prevention of bronchiolitis obliterans syndrome is therefore evidence of prevention of pulmonary chronic graft rejection.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612